DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. The applicant argues that Jeffery and Tyler disclose transdermal stimulators, not spinal cord stimulators per se. Additionally, the applicant argues that the references do not disclose wash-in transition periods as claimed and as defined in the specification. However, Jeffery discloses, “Alternatively, an alternating current stimulation may be of any suitable maximum intensity such that a cognitive effect is induced,” (Col 50 lines 28-30) and states wherein, “Moreover, in embodiments, any waveform above can have its amplitude ramped using linear, exponential, or another ramp shape,”; that it is, not only does Jeffery disclose maximum intensity, but a means of ramping up intensity until maximum intensity is attained, thus disclosing a wash-in transition period (Col 50 lines 21-25). Additionally, regarding application to the spinal cord, Tyler further discloses treating the spinal cord, stating “electrode array systems for…targeting spinal nerves projecting to and from…the spinal cord,” ([0150]). Thus, the examiner’s rejection is largely maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery (US 9333334 B2), in further view of Tyler (WO 2016109851 A1).
Regarding claims 1, 10, 19 and 20, Jeffery discloses delivering a neuromodulation therapy by delivering neuromodulation with a wash-in transition period (Jeffery states, “the perceived intensity can be scaled by the user between 0-100% of a target perceived intensity” Col 14 lines 25-26). Jeffery further discloses electrodes to modulate volume of neural tissue (Jeffery discloses application of “an electrode apparatus,” to “subject's head or neck,” see Abstract), a waveform generator (Jeffery discloses “wearable electrical stimulator,” which generates, “waveforms.” Col 8 lines 33-35), a non-transitory machine-readable medium including instructions, and configuring a program for a neurostimulator (Jeffery states “a non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a remote processor” Col 34 lines 61-62). Jeffery does not explicitly state relative durations; however, Tyler, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses variable durations (see [0169]), as well as a “transition period,” ([0169]) and echoes the wash-in disclosed by Tyler, stating wherein a transition state of a waveform can be a “ramp,” i.e. a period of gradual increase or decrease (for example, in stimulation intensity). Specifically, Jeffery discloses, “Alternatively, an alternating current stimulation may be of any suitable maximum intensity such that a cognitive effect is induced,” (Col 50 lines 28-30) and states wherein, “Moreover, in embodiments, any waveform above can have its amplitude ramped using linear, exponential, or another ramp shape,”; that it is, not only does Jeffery disclose maximum intensity, but a means of ramping up intensity until maximum intensity is attained, thus disclosing a wash-in transition period (Col 50 lines 21-25). While Jeffrey in view of Tyler does not explicitly disclose the relative durations or titles (“a fast-acting sub-perception neuromodulation and a slow-acting sub-perception”) of each neuromodulation category, the examiner notes that the terms “fast-acting,” and “slow-acting,” are not well-defined in the art; rather, they appear to be defined by the applicant as being, “neuromodulation with a short transition period,” and “with a long transition period,” respectively. It would be obvious to one of ordinary skill in the art to modify Jeffery in view of Tyler such that transition periods can be of varying durations relative to other transition periods and relative to periods of constant-intensity stimulation (thus disclosing wherein the “fast-acting…transition period [is] less than a first time duration”), and periods of [constant-intensity] stimulation can also be of varying durations (thus disclosing, “second time duration being longer than the first time duration”), in order to provide a diversity of treatment options and optimize treatment outcome. 
Regarding the spinal cord of a patient, Jeffery discloses wherein the delivering both the fast-acting sub-perception neuromodulation and the slow-acting sub-perception neuromodulation includes delivering spinal cord neuromodulation (stating application to the “subject's…neck,” see Abstract). Additionally, regarding application to the spinal cord, Tyler further discloses treating the spinal cord, stating “electrode array systems for…targeting spinal nerves projecting to and from…the spinal cord,” ([0150]). It would be obvious to one of ordinary skill in the art to expand the applications of Jeffery to those disclosed by Tyler such that a greater diversity of interrelated pathologies can be addressed with a particular treatment.
Claims 3-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery in view of Tyler, and further in view of Massoumi (US 20160136429 A1).
Regarding claim 3, Jeffery in view of Tyler discloses neuromodulation but does not disclose treating chronic pain; however, Massoumi, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses the treatment of chronic pain, stating, “treatment of chronic pain syndromes” ([0003]). It would be obvious to one of ordinary skill in the art to modify the method of Jeffery in view of Tyler such that it incorporates the application as disclosed by Massoumi, such that the needs of a large patient population suffering chronic pain are met.

Regarding claims 4-9, Jeffery in view of Tyler discloses slow- and fast-acting neuromodulation (see the rejection of claim 1) but does not explicitly disclose timing channels. Massoumi discloses wherein, “timing channels can be interleaved,” ([0040]). It would be obvious to one of ordinary skill in the art to interleave a first timing channel with a second such that the first channel can precede, exist together with, or succeed the second channel, in order to achieve optimal therapeutic outcome; note that “interleaved timing channels,” also teaches to, “terminating [first] neuromodulation before terminating [the second],” and “intermittent delivery of [first] neuromodulation.” 

Regarding claims 11-14, Jeffery in view of Tyler discloses neuromodulation, but not a program schedule. However, Massoumi discloses a program schedule (“scheduled intervals” [0069]), wherein programs include programmed modulation parameter sets (“parameter sets” [0040]) that control delivery of neuromodulation, and different neuromodulation areas (“stimulation variables including…lead or electrode placement” [0070]), durations (altering “duration,” [0040]), and amplitudes (altering “amplitude,” [0040]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery in view of Tyler in view of Massoumi, and further in view of Wacnik (US 8751009 B2). 
Regarding claims 15-18, Jeffery in view of Tyler in view of Massoumi discloses a program schedule and intermittent reprogramming of parameters (“one or more stimulation parameters [can be altered in a semi-automated or automated manner] to enhance the treatment” [0038]). However, Massoumi does not disclose “supra-perception neuromodulation.” Wacnik, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses using the “supra-perception volume of effect,” in order to determine “sub-perception volume of effect” (see Col 12 lines 53-59). It would be obvious to one of ordinary skill in the art to combine the determination relationship between sub- and supra-perception therapy, as taught by Wacnik, with the responsive user input feedback loop as disclosed by Massoumi (which discloses, “gather[ing] user inputted data from…user scoring of stimulation efficacy,” [0069] and further discloses that “stimulation [may be altered] based on the information regarding the patient’s activity” [0071]), such that the determination of modified sub-perception neuromodulation occurs automatically response to the user input, in order that stimulation is optimized in real-time for maximum therapeutic effect.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                         

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792